DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments filed 07/15/22 with respect to the Drawing Objections & 112(b) Rejection have been fully considered and are persuasive.  The Drawing Objections & 112(b) Rejection has been withdrawn. 
Applicant’s arguments with respect to the 102/103 Claim Rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Moreover, applicant states:
Riley does not describe the top area of the borehole 118 as a "water drain," and the cited portions of Riley lack a description or any suggestion of water flowing into this top area. Rather, in Riley's system, water flows from a lake 104 through borehole portion 118h and down a vertical portion of the borehole, without passing through the alleged water drain. Riley, [0042]. 
Riley may be interpreted as a levee - which Applicant does not concede - the element is not "configured to prevent water from the body of water from flowing into the water drain except when the water overtops or breaches the levee." Rather, the element is configured so that water can flow into the borehole 118 without overtopping or breaching the element, by flowing through borehole portion 118h.
Examiner respectfully disagrees with the applicant. Similarly to applicant’s disclosure in FIG.4A (left side annotated FIG Below), Riley reasonably in FIG.1 (right side annotated FIG. Below) disclose a “water drain” from a  river 104 through borehole 118. Riley’s FIG. 1 shows an earth surface 120 and lake 104. It is reasonable to assume that the water (from 230b) in the lake comes the earth surface (see Riley’s FIG.2). Moreover, it is also reasonable to assume that the water coming from earth surface can potentially “overtopping or breaching” the lake’s water levels where the excess water would be drained by the borehole. Therefore, based in the Broadest Reasonable Interpretation, it is the examiner’s opinion that Riley reasonably disclose the applicant’s “levee” as disclosed – see current Claim 1 rejection.


    PNG
    media_image1.png
    685
    1015
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    600
    764
    media_image2.png
    Greyscale


the "dam" of these claims, the Office cites the same element in Riley as was cited for the levee. However, Riley does not teach that this unlabeled and undescribed element is adjustable between a first configuration and a second configuration, let alone that "the first configuration blocks the water from flowing from a second body of water into the first body of water and into the water drain, and the second configuration allows the water to flow from the second body of water into the first body of water and into the water drain."
Examiner respectfully disagrees with the applicant. Similarly to applicant’s disclosure in FIG.5A (left side annotated FIG Below), Riley reasonably disclose a “dam” from a  river 104. Riley’s FIG. 1 (right side annotated FIG. Below) when 116 is closed (first configuration), “blocks the water from flowing from a second body of water into the first body of water and into the water drain” and when 116 is open “allows the water to flow from the second body of water into the first body of water and into the water drain”. 


    PNG
    media_image3.png
    698
    992
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    314
    489
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 12, 15-16 & 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riley (US 2011/0233937).
Regarding Claim 1, Riley disclose an energy generation system (¶ [0001], The present application relates to hydroelectric generation and, more particularly, to aquifer-based hydroelectric generation) comprising:
a water drain [“water drain”] disposed at a first elevation [“first elevation”] (Annotated FIG. Below for FIG. 4);
an aquifer [102] disposed at a second elevation [“second elevation”] lower than the first elevation [102 is shown at a “lower elevation lower than the first elevation”] (Annotated FIG. Below for FIG. 4, ¶ [0042]); 
a levee [“levee”] separating the water drain [“water drain”] from a body of water [“body of water” of 104] (annotated FIG. Below for FIG. 4);
a conduit [106] in fluid communication with the water drain [“water drain”] and the aquifer [102] (Annotated FIGs Below, FIG. 4, ¶ [0052]);  
wherein the levee [“levee”] is configured to prevent water from the body of water [“body of water” of 104] from flowing into the water drain [when 116 is closed] except when the water overtops or breaches the levee [by water from 230b] (annotated FIG. Below & FIG. 2, ¶ [0044-0045]).
a turbine generator [108] disposed in the conduit [106], wherein the turbine generator [108] is configured to convert kinetic energy of  water flowing through the conduit from the water drain to the aquifer [102] into electrical energy [an engine-generator to convert energy of the flowing fluid into electrical energy] (FIG. 1, Claim 1).  

    PNG
    media_image2.png
    600
    764
    media_image2.png
    Greyscale

Regarding Claim 2, Riley disclose the energy generation system of claim 1 [see rej. Claim 1], 
wherein the water drain is disposed in a first ecosystem [104], and wherein the first elevation [see rejected Claim 1] is higher than a high tide water level for the first ecosystem [“water level” of 104] (FIG. 4, ¶ [0016]; There are a variety of ways that an aquifer can have the ability to receive fluid from an external source, such as the lake 104),
wherein the high tide water level defines a standard water level of the body of water (the “high tide water level” defined by lake 104]).
Regarding Claim 12, Riley disclose a method [a method] (Claim 18) comprising: 
collecting water from a first body of water [“body of water” in the water drain]  in a water drain [“water drain”] (Annotated FIG. below for FIG. 3),
directing the water to an aquifer [102] (FIG. 3, Claim 18; enabling fluid to flow through a fluid communication channel from the source of fluid to the aquifer);
using a turbine generator [108[ disposed in a conduit [106] between the water drain [“water drain”] and the aquifer [302] (FIG. 3), 
converting kinetic energy associated with the water as the water is directed to the aquifer into electrical energy [converting energy of the flowing fluid into electrical energy] (FIG. 3, Claim 18), 
adjusting a configuration of a dam [“dam”] from a first configuration to a second configuration [when closing or opening 116] (Annotated FIG. Below),
wherein the first configuration blocks [when 116 is “closed”] the water from flowing from a second body of water [“body of water” in 104] into the first body of water [“body of water” in the drain] and into the water drain [“water drain”] (Annotated FIG. below for FIG.3, ¶ [0051]; Since the illustrated aquifer 302 is unconfined and its water level can fluctuate up and down with run-off flowing into stream 340, the aquifer 302 is able to receive fluid from lake 104. In response to the influx of fluid, the level of fluid in the aquifer could simply rise), and 
wherein the second configuration allows [when 116 is “open”] the water to flow from the second body of water into the first body of water and into the water drain [“water drain”] (FIG. 3, ¶ [0036]).

    PNG
    media_image4.png
    314
    489
    media_image4.png
    Greyscale

Regarding Claim 15, Riley disclose the method of claim 12 [see rej. Claim 12], 
comprising filtering pollutants out of the water subsequent to collecting the water in the water drain [by 560] (¶ [0058], [0069]; For example, any of the disclosed systems can include a fluid treatment facility).  
Regarding Claim 16, Riley disclose the method of claim 15 [see rej. Claim 15], 
wherein filtering the pollutants out of the water comprises filtering the pollutants using a water filtration system powered at least partially by the electrical energy [by 560] (¶ [0058]).  
Regarding Claim 19, Riley disclose the method of claim 12 [see rej. Claim 12], 
wherein the water drain is disposed at a first elevation that is higher than a second elevation of the aquifer (FIG. 5 shows the water drain by 562 at a higher location than the aquifer).  
Regarding Claim 20, Riley disclose the method of claim 12 [see rej. Claim 12], 
wherein directing the water to the aquifer comprises directing the water through a plurality of conduits in fluid communication with the water drain and the aquifer, and wherein converting the kinetic energy associated with the water as the water is directed to the aquifer into electrical energy comprises directing the water through a plurality of turbine generators disposed in the plurality of conduits [one OR MORE conduits or pipes] (¶ [0063]).  
Regarding Claim 21, Riley disclose an energy generation system [100] (¶ [0001]; The present application relates to hydroelectric generation and, more particularly, to aquifer-based hydroelectric generation) comprising: 
a water drain [“water drain”] disposed at a first elevation [ “first elevation”] (FIG. 2 also refer Claim 1 element “a”); 
an aquifer [102] disposed at a second elevation lower than the first elevation [102 is shown at a “lower elevation lower than the first elevation” from the top of 118] (FIG. 2, ¶ [0042]);
a conduit [106] in fluid communication with the water drain and the aquifer [102] (FIG. 2 also refer to rejected Claim 1 element “d”); 
a dam [“Dam”] separating the water drain from [“water drain”] a first body of water [“first body of water” of the drain] from a second body of water [“second body of water” of 104] (Annotated FIG. Above for FIG. 4), 
wherein the water drain is in fluid communication with the first body of water (FIG. 2 shows the “water drain” in “fluid communication” with the first body of water); 
a water intake control system configured to adjust the dam between a first configuration and a second configuration, wherein the first configuration blocks water from the second body of water from flowing into the first body of water and into the water drain, and wherein the second configuration allows the water from the second body of water to flow into the first body of water and into the water drain [by 116] (FIG. 2, ¶ [0002], ¶ [0037]); and 
a turbine generator [108] disposed in the conduit [118] (FIG. 2), 
wherein the turbine generator [108] is configured to convert kinetic energy of water flowing through the conduit [118] from the water drain [water drain] to the aquifer [102] into electrical energy (Claim 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Riley (US 2011/0233937A1) and in further view of Kluge (US 2005/0199537).
Regarding Claim 23, Riley disclose an energy generation system [As the desalinated water is directed to the aquifer, kinetic energy associated with the desalinated water is converted into electrical energy] (Abstract) comprising: 
a water drain [“water drain” from 110 to 104] disposed at a first elevation [ “first elevation” by 110] (FIG. 2, also refer to rejected Claim 1 element “a”); 
an aquifer [104] disposed at a second elevation lower than the first elevation [104 is shown at a “lower elevation lower than the first elevation”] (FIG. 2);
a conduit [106] in fluid communication with the water drain and the aquifer [102] (FIG. 2); 
a turbine generator [108] disposed in the conduit [106], wherein the turbine generator [108] is configured to convert kinetic energy of water flowing through the conduit from the water drain to the aquifer [102] into electrical energy [directing the desalinated water through a turbine generator disposed in the conduit] (Claim 1, Claim 6); and 
Riley does not disclose:
a filtration system disposed in the conduit at a subterranean elevation, the filtration system configured to filter one or more pollutants out of the water. 


 Kluge disclose:
a filtration system, the filtration system configured to filter one or more pollutants out of the water (Claim 1; said capturing chamber having multiple levels of perforated metal filtering plates containing holes or wire mesh screen below the overflow outlet, whereby the water passes through the plate or screen and into the drain, the plate or screen at the bottom of the chamber having the smallest diameter filtering holes, the plate or screens above the lower plate or screen being of successively larger diameter holes, runoff entering said storm drain is filtered through the hydrocarbon and screens and the particles, debris and solids are captured in said chamber). 
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to attached Kluge’s “in the conduit at a subterranean elevation” at the bottom of Riley’s pipe 116 to filter debris from entering the aquifer. 
Regarding Claim 10, Riley in view of Kluge disclose the energy generation system of claim 23 [see rej. Claim 23],  
Riley disclose wherein the filtration system is powered, at least in part, by the electrical energy [In some implementations, the electrical energy produced by the turbine-generator 108 is used to power the various processes being implemented at the treatment facility 560] (¶ [0059]).  Page: 4of11
Claim 7 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Riley (US 2011/0233937A1) according to Claim 21 (for Claim 21) and in further view of Leaders (US 2020/0355529).
Regarding Claim 7, Riley disclose the energy generation system of claim 21 [see rej. Claim 21], 
Riley disclose the water control system & wherein the water intake control system is configured to adjust the dam controllably adjust the water flow [Such a system 100 can include a demand sensor to sense the demand on the grid and a controller to throttle the valve 116 in response to the sensed demand] (¶ [0039]).
Riley is not explicit to disclose wherein the water intake control system comprises a local sensor arranged and configured to measure an amount of water in the second body of water, and wherein the water intake control system is configured to adjust the dam controllably adjust the water flow based on the measured amount of water in the second body of water.
Leaders disclose a local sensor arranged and configured to measure an amount of water (Abstract).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Shon’s “water sensor” into Riley’s controller to monitor the amount of water being supplied and used and operate and operate Riley’s valve 116 more efficient. Moreover, the incorporation of Leaders would disclose in combination with Riley:
wherein the water intake control system comprises a local sensor arranged and configured to measure an amount of water in the second body of water, and wherein the water intake control system is configured to adjust the dam controllably adjust the water flow based on the measured amount of water in the second body of water.
Regarding Claim 24, Riley disclose an energy generation system [The present application relates to hydroelectric generation and, more particularly, to aquifer-based hydroelectric generation] (¶ [0001]) comprising: 
a water drain [“water drain”] disposed at a first elevation [“first elevation”] (FIG. 1, also refer to rejected Claim 1 element “a”); 
an aquifer [102] disposed at a second elevation lower than the first elevation [102 is shown at a “lower elevation lower than the first elevation”] (FIG. 1, ¶ [0042]);
a conduit [106] in fluid communication with the water drain and the aquifer [102] (FIG. 1); and 
a first water intake control system [117] configured to controllably adjust water flow into the water drain [“water drain”] (FIG. 1, ¶ [0039]);
a turbine generator [108] disposed in the conduit [106], wherein the turbine generator [108] is configured to convert kinetic energy of water flowing through the conduit from the water drain to the aquifer [102] into electrical energy (Claim 1; an engine-generator to convert energy of the flowing fluid into electrical energy), and 
a central control system [Such a system 100 can include a demand sensor to sense the demand on the grid and a controller to throttle the valve 116 in response to the sensed demand] (¶ [0039]).

However, Riley is not explicit to disclose
a central control system configured to perform operations comprising receiving macroscopic environmental data of an ecosystem, wherein the macroscopic environmental data comprises at least one of satellite data, weather data, or excess water measurement data, and based on the at least one of satellite data, weather data, or excess water measurement data, transmitting control signals to a plurality of water intake control systems disposed in the ecosystem, including the first water intake control system.
Leaders disclose a central control system configured to perform operations comprising receiving macroscopic environmental data of an ecosystem, wherein the macroscopic environmental data comprises at least one of satellite data, weather data, or excess water measurement data, and based on the at least one of satellite data, weather data, or excess water measurement data, transmitting control signals to a plurality of water intake control systems disposed in the ecosystem, including the first water intake control system (Abstract).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Shon’s “water sensor” into Riley’s controller to monitor the amount of water being supplied and used and operate and operate Riley’s valve 116 more efficient. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/JOSEPH ORTEGA/Examiner, Art Unit 2832